Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The applicant submitted amended claims September 20, 2021and are provided below. 
Authorization for this examiner's amendment was given in a communication with Sora Ko on September 20, 2021.1. (Currently Amended) A method, comprising:
determining, by a device associated with a merchant, a multi-customer offer,
wherein the multi-customer offer identifies a threshold quantity of customers of the multi-customer offer to allow access to the multi-customer offer;
receiving, by the device and from one or more customer devices, one or more requests to accept the multi-customer offer,
wherein a request, of the one or more requests, is associated with a customer device of the one or more customer devices;
determining, by the device and based on a quantity of requests of the one or more requests, that the threshold quantity of customers is not satisfied; 

identifying, by the device and based on the characteristics of the multi-customer offer and the threshold quantity of customers not being satisfied, one or more candidate customer devices using a candidate identification model trained to identify potential customers having a likelihood of requesting to accept the multi-customer offer,
wherein the one or more candidate customer devices are associated with respective users that are the potential customers, 
wherein the potential customers are different from customers associated with the one or more customer devices, 
wherein the likelihood satisfies a threshold, and
wherein using the candidate identification model uses natural language processing to determine characteristics of historical multi-customer offers,
wherein the characteristics of historical multi-customer offers include:
characteristics of a plurality of historical customer devices, and
characteristics of a plurality of historical associated users, and
wherein using the candidate identification model includes classifying, by the device, relationships among the characteristics of the plurality of historical customer devices and the characteristics of the plurality of historical associated users; 
training, by the device, the candidate identification model with information identifying the one or more candidate customer devices and the characteristics of the multi-customer offer,
wherein training the candidate identification model comprises:
performing dimensionality reduction to reduce the information identifying the one or more candidate customer devices and the characteristics of the multi-customer offer to a minimum feature set, and
training the candidate identification model based on the minimum feature set; and
providing, by the device, a notification of another multi-customer offer to the one or more candidate customer devices identified by the trained candidate identification model. 

2.	(Original) The method of claim 1, further comprising:
receiving, from the one or more candidate customer devices, one or more additional requests to accept the multi-customer offer;
determining, based on receiving the one or more additional requests, that the threshold quantity of customers is satisfied; and
providing access to the multi-customer offer based on the threshold quantity of customers being satisfied.

3.	(Original) The method of claim 2, further comprising:
providing, to one or more additional customer devices, a notification indicating that access to the multi-customer offer is allowed.

4.	(Previously Presented) The method of claim 2, further comprising: 
receiving payment information associated with the one or more requests to accept the multi-customer offer;
receiving additional payment information associated with the one or more additional requests to accept the multi-customer offer;
determining a payment defect in the payment information or the additional payment information; and
performing one or more actions based on determining the payment defect in the payment information.

5.	(Original) The method of claim 4, wherein performing the one or more actions based on determining the payment defect comprises:
providing a notification of the payment defect to a customer device, of the one or more customer devices or the one or more candidate customer devices, associated with the payment defect;
receiving, from the customer device associated with the payment defect, new payment information; and
processing payments from one or more transactions accounts associated with the payment information or the new payment information.

6.	(Original) The method of claim 1, wherein the notification of the multi-customer offer comprises an indication of a difference between a quantity of the one or more requests to accept the multi-customer offer and the threshold quantity of customers of the multi-customer offer.

7.	(Previously Presented) The method of claim 1, wherein identifying the one or more candidate customer devices comprises one or more of:
identifying the one or more candidate customer devices based on the one or more candidate customer devices being in proximity to a physical location associated with the merchant;
identifying the one or more candidate customer devices based on the one or more candidate customer devices being associated with the customer device of the one or more customer devices; or
identifying the one or more candidate customer devices based on the one or more candidate customer devices being associated with an application that is associated with the merchant.

8.	(Original) The method of claim 1, further comprising receiving, from the one or more candidate customer devices prior to identifying the one or more candidate customer devices, an authorization to receive push notifications from the device,
wherein identifying the one or more candidate customer devices comprises identifying the one or more candidate customer devices based on the authorization to receive push notifications from the device.

9.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
determine a multi-customer offer,
wherein the multi-customer offer identifies a threshold quantity of customers of the multi-customer offer to allow access to the multi-customer offer;
identify characteristics of the multi-customer offer using natural language processing;
receive, from a customer device, a request to accept the multi-customer offer;
identify, based on the characteristics of the multi-customer offer, one or more candidate customer devices using a machine learning model trained to identify potential customers having a likelihood of requesting to accept the multi-customer offer,
wherein the one or more candidate customer devices are associated with respective users that are the potential customers,
wherein the one or more candidate customer devices are different from the customer device,
wherein the likelihood satisfies a threshold, and
wherein using the candidate identification model uses natural language processing to determine characteristics of historical multi-customer offers, 
wherein the characteristics of historical multi-customer offers include:
characteristics of a plurality of historical customer devices, and
characteristics of a plurality of historical associated users, and
wherein using the candidate identification model includes classifying relationships among the characteristics of the plurality of historical customer devices and the characteristics of the plurality of historical associated users; 
train the candidate identification model with information identifying the one or more candidate customer devices and the characteristics of the multi-customer offer,
wherein the one or more processors, when training the candidate identification model, are configured to:
perform an artificial neural network processing technique to perform pattern recognition with regard to patterns of whether the characteristics of the multi-customer offer correspond to whether a particular customer device has a threshold likelihood of requesting to accept a particular multi-customer offer, and
train the candidate identification model based the patterns;
provide a notification of another multi-customer offer to the one or more candidate customer devices identified by the trained candidate identification model;
receive, via at least one of the one or more candidate customer devices, one or more additional requests to accept the multi-customer offer;
determine, based on the request and the one or more additional requests, that the threshold quantity of customers is satisfied; and
allow access to the multi-customer offer based on the threshold quantity of customers being satisfied.

10.	(Original) The device of claim 9, wherein the multi-customer offer is associated with a product or service,
wherein the one or more processors are further configured to determine that the respective users associated with the one or more candidate customer devices have previously purchased the product or service, and
wherein the one or more processors, when identifying the one or more candidate customer devices, are configured to identify the one or more candidate customer devices based on the determination that the respective users associated with the one or more candidate customer devices have previously purchased the product or service.

11.	(Original) The device of claim 10, wherein the one or more processors, when identifying the one or more candidate customer devices, are configured to identify the one or more candidate customer devices based on an indication of a timing at which the respective users have previously purchased the product or service.

12.	(Original) The device of claim 9, wherein the notification of the multi-customer offer to the one or more candidate customer devices includes an identification of an incentive to accept the multi-customer offer.

13.	(Original) The device of claim 9, wherein the multi-customer offer identifies a dynamic discount for one or more of a product or a service; and
wherein an amount of the dynamic discount is based on a total quantity of the request and the one or more additional requests.

14.	(Original) The device of claim 9, wherein the one or more processors are configured to receive the one or more additional requests via application programming interfaces of the one or more candidate customer devices.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
determine a multi-customer offer,
wherein the multi-customer offer identifies a threshold quantity of customers of the multi-customer offer to allow access to the multi-customer offer;
identify characteristics of the multi-customer offer using natural language processing;
receive, from one or more customer devices, one or more requests to accept the multi-customer offer,
wherein a request, of the one or more requests, is associated with a customer device of the one or more customer devices;
determine, based on a quantity of requests of the one or more requests, that the threshold quantity of customers is not satisfied;
identify, based on the threshold quantity of customers not being satisfied and the characteristics of the multi-customer offer, one or more candidate customer devices using a candidate identification model trained to identify potential customers having a likelihood of requesting to accept of the multi-customer offer, 
wherein the one or more candidate customer devices are associated with respective users that are the potential customers, 
wherein the one or more candidate customer devices are different from the one or more customer devices,
wherein using the candidate identification model uses natural language processing to determine characteristics of historical multi-customer offers, 
wherein the characteristics of historical multi-customer offers include:
characteristics of a plurality of historical customer devices, and
characteristics of a plurality of historical associated users, and
wherein using the candidate identification model includes classifying relationships among the characteristics of the historical multi-customer offers, the characteristics of the 
select one or more incentives for one or more of the potential customers;
wherein an incentive, of the one or more incentives, is determined to increase a likelihood of a potential customer, of the potential customers, requesting to accept the multi-customer offer via a candidate customer device of the one or more candidate customer devices; 
train the candidate identification model with information identifying the one or more candidate customer devices and the characteristics of the multi-customer offer,
wherein the one or more processors, when training the candidate identification model, are configured to:
portion the information identifying the one or more candidate customer devices and the characteristics of the multi-customer offer into a training set, a validation set, and a test set, and
train the candidate identification model based on the test set; and
provide one or more notifications of another multi-customer offer to the one or more candidate customer devices, identified by the trained candidate identification model,
wherein the one or more notifications of the multi-customer offer identify the one or more incentives for the potential customers.

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to determine the one or more incentives using a machine learning process,
wherein the machine learning process includes training an incentives model based on historical outcomes of providing incentives to potential customers.

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein the respective users associated with the one or more candidate customer devices are also associated with a particular demographic,
wherein the one or more incentives are determined to be effective, for the particular demographic relative to a general population, for increasing a likelihood of a potential customer, of the potential customers, requesting to accept the multi-customer offer, and
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to determine the one or more incentives based on the potential customers being associated with the particular demographic.
18.	(Original) The non-transitory computer-readable medium of claim 15, wherein the respective users associated with the one or more candidate customer devices are associated with a particular demographic,
wherein potential customers within the particular demographic are determined to have an increased likelihood, relative to a general population, of requesting to accept the multi-customer offer based on a product or service associated with the multi-customer offer, and
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to identify the one or more candidate customer devices based on the respective users being within the particular demographic.

19.	(Original) The non-transitory computer-readable medium of claim 15, wherein the respective users are associated with a same demographic as users that are associated with the one or more customer devices, and
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to identify the one or more candidate customer devices based on the respective users being associated with the same demographic.

20.	(Original) The non-transitory computer-readable medium of claim 15, wherein the multi-customer offer is associated with a product or service associated with a merchant,
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to determine that the respective users associated with the one or more candidate customer devices have previously purchased the product or service or an associated product or service from a merchant that is different from the merchant associated with the product or service, and
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to identify the one or more candidate customer devices based on the determination that the respective users associated with the one or more candidate customer devices have previously purchased the product or service or an associated product or service from a merchant that is different from the merchant associated with the product or service. 
                                                      Allowable Subject Matter
Regarding claims 1-20 applicant's previous arguments that the prior art fails to teach, suggest, or disclose the elements of independent claims 1, 9, and 15 have been considered and are found persuasive. 

The following is an examiner's statement of reasons for allowance: The prior art
of record, taken individually or in any combination, does not teach, inter alia, a method, apparatus, non-transitory computer readable medium comprising:” train the candidate identification model with information identifying the one or more candidate customer devices and the characteristics of the multi-customer offer, wherein the one or more processors, when training the candidate identification model, are configured to: perform an artificial neural network processing technique to perform pattern recognition with regard to patterns of whether the characteristics of the multi-customer offer correspond to whether a particular customer device has a threshold likelihood of requesting to accept a particular multi-customer offer, and
train the candidate identification model based the patterns; provide a notification of the another multi-customer offer to the one or more candidate customer devices identified by the trained candidate identification model;.”
 	The prior art most closely resembling applicant's claimed invention is:TESAURO et al. (US 2090099985)The present invention (the invention as described in claim 1) requires when training the candidate identification model, are configured to: perform an artificial neural network processing technique to perform pattern recognition with regard to patterns of whether the characteristics of the multi-customer offer correspond to whether a particular customer device has a threshold likelihood of requesting to accept a particular multi-customer offer, and train the candidate identification model based the patterns; provide a notification of the another multi-customer offer to the one or more candidate customer devices identified by the trained candidate identification model.  The reference of TESAURO discloses a method and system of A distance metric and a distance-based function approximator estimating long-range expected value are then  initialized, where the distance metric computes a distance between two (state, action) pairs, and the distance metric and function approximator are adjusted such that a Bellman error measure of the function approximator on the set of exemplars is minimized.  A management policy is then derived based on the trained distance metric and function approximator. However the aforementioned reference does not disclose the above limitation. 

 	Also the NPL that closely resembles the applicant’s claims titled;” Membership Inference Attacks Against Machine Learning Models by Reza Shokri. For example the NPL reference discloses, “Internet giants such as Google and Amazon are already offering “machine learning as a service.” Any customer in possession of a dataset and a data classification task can upload this dataset to the service and pay it to construct a model. The service then makes the model available to the customer, typically as a black-box API. For example, a mobile-app maker
can use such a service to analyze users’ activities and query the resulting model inside the app to promote in-app purchases to users when they are most likely to respond. Some machine learning services also let data owners expose their models to external users for querying or even sell them.” However the aforementioned reference does not disclose the above limitation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621